NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRICE ANTHONY PEELER,                           No.    16-16965

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00582-CKD

 v.
                                                MEMORANDUM*
KEVIN REALI, Detective; COUNTY OF
SACRAMENTO,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Eastern District of California
                 Carolyn K. Delaney, Magistrate Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      California state prisoner Brice Anthony Peeler appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging false

arrest and malicious prosecution claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo whether the magistrate judge validly entered judgment

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on behalf of the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th

Cir. 2014). We vacate and remand.

      Peeler consented to proceed before a magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Peeler’s action before

the named defendants had been served. See 28 U.S.C. § 1915A. Because all

parties, including unserved defendants, must consent to proceed before the

magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-04

(9th Cir. 2017), we vacate the magistrate judge’s order and remand for further

proceedings.

      VACATED and REMANDED.




                                         2                                   16-16965